Title: From Alexander Hamilton to Oliver Wolcott, Junior, 26 June 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Dr Sir
New York June 26, 1795
I have direct information in confidence, that the Minister of France by a letter received yesterday has ordered a fast sailing vessel for France to be prepared at this port. No doubt this has connection with the Treaty with England. I presume with the reserves that decorum requires he is apprised of the contents of that Treaty. This ought at least to go so far as to satisfy him that there is nothing in it inimical to his Country; especially as I suppose it to have been adopted. It is well to guard our peace on all sides as far as shall consist with dignity.
Indeed I am of opinion on the whole that all further mystery at present is unnecessary & ought to be waved for the satisfaction of the public mind. I do not think any samples of diplomatic decorum of weight enough to stand in the way.
Yrs

A Hamilton
Oliver Wolcott Esq

